Exhibit 10.1

 



AMENDMENT NO. 1

 

TO THE

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

Amendment No. 1, dated as of January 19, 2017 (the “Amendment”), to the
Investment Management Trust Agreement, dated as of January 15, 2015 (the “IMTA
Agreement“), by and between Quinpario Acquisition Corp. 2, a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (“Trustee”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the IMTA Agreement.

 

WHEREAS, the Company simultaneously consummated its initial public offering and
the sale of its sponsor warrants in January 2015 and deposited a total of
$350,000,000 of the proceeds therefrom into the Trust Account;

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders (the “Stockholder Meeting”) to amend the Company’s
Amended and Restated Certificate of Incorporation to extend the date by which
the Company has to consummate its initial business combination to July 24, 2017
(the “Extension Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock voting at the Stockholder Meeting approved
the Extension Amendment; and

 

WHEREAS, the approval by holders that voted in favor of the Extension Amendment
and did not elect to have their shares converted into a pro rata portion of the
funds in the Trust Account constituted their consent for the Company to amend
the IMTA Agreement to remove from the Trust Account any interest earned on the
funds held in the Trust Account related to their shares, net of taxes payable,
for the Company’s working capital requirements; and

 

WHEREAS, in accordance with the IMTA Agreement, the Underwriters have consented
to the foregoing amendment to the IMTA Agreement.

 



   

 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the IMTA Agreement as set forth herein:

 

1.       Agreements and Covenants of Trustee.

 

1.1       Section 1 of the IMTA Agreement is amended to include new subparagraph
(l) to read as follows:

 

(l)       At a meeting of its stockholders held on January 19, 2017, the
Company’s stockholders approved an amendment to the Company’s Amended and
Restated Certificate of Incorporation to extend the date by which the Company
has to consummate its initial business combination to July 24, 2017 (the
“Extension Amendment”). The Trustee shall (i) disburse to the Public
Stockholders who validly and properly elected to exercise their conversion
rights in connection with the Extension Amendment and convert their shares in
connection therewith an aggregate of $149,426,758.75 as directed by the Company
in accordance with this Agreement, (ii) hold in a segregated account an
aggregate of $1,018,002.08 for the benefit of those Public Stockholders who did
not vote on the Extension Amendment and disburse such amount to such Public
Stockholders when and if they present their shares for conversion and the
Company consents and (iii) disburse to the Company the remaining $662,469.62 of
accumulated interest income earned on the Trust Account as of January 19, 2017
for its working capital requirements and tax obligations.”

 

1.2       Section 2 of the IMTA Agreement is hereby amended and restated in its
entirety so that it now reads in full as follows:

 

2.       Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit E, the
Trustee shall distribute to the Company the amount of interest income earned on
the Property and requested by the Company to cover expenses related to
investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is sufficient
funds available to pay the Company’s tax obligations on such interest income or
otherwise then due at that time;

 

(c)       The limited distributions referred to in Sections 2(a) and 2(b) above
shall be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Sections 1(i), 1(k) and 1(l)
hereof.

 



 2 

 

 

(d)       The Company shall provide the Underwriters with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

1.3       The Exhibits to the Agreement are hereby amended to include a new
Exhibit E attached hereto.

 

1.4       Recitals. The recitals are hereby incorporated by reference.

 

2.       Miscellaneous.

 

2.1       Governing Law. The validity, interpretation, and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflicts of law principles. The parties agree
that all actions and proceedings arising out of this Amendment or any of the
transactions contemplated hereby shall be brought in the United States District
Court for the Southern District of New York or in a New York State Court in the
County of New York and that, in connection with any such action or proceeding,
submit to the jurisdiction of, and venue in, such court. Each of the parties
hereto also irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of this Amendment or the transactions
contemplated hereby.

 

2.2       Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.

 

2.3       Entire Agreement. This Amendment sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them. Except as set forth in this Amendment, provisions of the IMTA
Agreement which are not inconsistent with this Amendment shall remain in full
force and effect.

 

2.4       Severability. This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.5       Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall constitute one and the same
instrument.

 

[Signature Page Follows]

 



 3 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the IMTA
Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
E. Wolf, Jr.   Name: Francis E. Wolf, Jr.   Title: Vice President        
QUINPARIO ACQUISITION CORP. 2         By: /s/ D. John Srivisal   Name: D. John
Srivisal   Title: President and Chief Executive Officer

 



 4 

 



 

EXHIBIT E

 

[Letterhead of Company]

 



  [Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

Re:       Trust Account No. 530400537

 

Gentlemen:

 

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. 2 (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of January 15, 2015, as amended as of January 19,
2017 (“Trust Agreement”), the Company hereby requests that you deliver to the
Company $_______ of the interest income earned on the Property as of the date
hereof. The Company needs such funds to pay its expenses relating to
investigating and selecting a target business and for its other working capital
requirements. In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  QUINPARIO ACQUISITION CORP. 2

 

  By:                 By:  

 

cc: Deutsche Bank Securities Inc.; Cantor Fitzgerald & Co.

 

 

 



 

